El Juez Asociado Sr. Franco Sopo,
emitió la opinión del tribunal.
Gerardo M. García, demandante en este caso, era el chófer que conducía su propio automóvil con el cual chocó-el ferrocarril de la demandada en la tarde del 19 de febrero-de 1920. En la opinión emitida en el recurso núm. 2753 in-terpuesto en el pleito seguido por Ramona Morales, uno dé-los pasajeros que viajaba en dicho automóvil, contra la Central Vannina, se han estudiado todas las cuestiones de he-cho y legales envueltas en el asunto, haciéndose mención *219de que el chófer estaba exento de toda culpa o participa-ción de negligencia contribntoria en relación con las cau-sas y hechos que concurrieron en el caso.
Sólo resta una cuestión más para estudiar y resolver en este caso, a saber: la cuantía de la indemnización. El de-mandante solicitó ocho mil cien dólares. La corte concedió tres mil quinientos. Se probó que el automóvil “Hudson Super Six”, modelo 1917, era de su propiedad, estaba en buenas condiciones, y sufrió desperfectos de consideración a consecuencia del choque; asimismo quedó probado que recibió el demandante contusiones que le retuvieron en su casa durante tres semanas, causándole dolores físicos y su-frimientos mentales y pérdidas en sus bienes.
Atendido el valor del automóvil, el hecho de que no se demostró que quedara absolutamente inservible, lo dejado de ganar por el demandante y las contusiones por él sufri-das, a nuestro juicio la indemnización no debió pasar de dos mil dólares. En tal virtud debe modificarse la senten-cia y así modificada confirmarse.

Confirmada la sentencia apelada, modificán-dola.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados "Wolf, Aldrey y Hutchison.